Citation Nr: 1037277	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested by 
pain and numbness of the right hip and leg.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from June 1975 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In December 2009, the Board vacated an 
October 16, 2009 decision by the Board in this matter and 
remanded the claim to the agency of original jurisdiction (AOJ) 
for additional action.

In February 2010, the AOJ furnished the Veteran and his 
representative a supplemental statement of the case (SSOC) 
pursuant to the Board's December 2009 remand instructions.  In 
response to the SSOC, the Veteran submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals) that was received by the AOJ in 
March 2010.  On the VA Form 9, the Veteran requested a hearing 
before a member of the Board by live videoconference.

The Board notes that the Veteran provided testimony in regards to 
his claim at a videoconference hearing before the Board in 
February 2008, a transcript of which is of record.  At that time, 
the Veteran was an unrepresented claimant.  VA's regulations 
concerning hearings on appeal state that a veteran has a right to 
a hearing, but the regulations do not expressly discuss 
additional hearings other than when there is a loss of hearing 
tapes or transcripts.  See 38 C.F.R. §§ 20.700-17 (2009).  
Because an additional hearing request is not prohibited, and 
because the Veteran is now represented in the matter, the Board 
finds that the claim should be remanded in order to provide the 
Veteran with an opportunity to present additional testimony 
during a videoconference hearing in accordance with his request.  
See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a member of the Board.  
Notify the Veteran and his representative 
of the date and time of the hearing.  Allow 
the Veteran and his representative an 
opportunity to prepare for the hearing.  
The claims file should be returned to the 
Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

